DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-21 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (EP 3228251 A2; pub. Nov. 10, 2017) in view of Pascal et al. (US 2018/0064406 A1; pub. Mar. 8, 2018).
Regarding claim 1, Chun et al. disclose: a wireless intraoral x-ray imaging sensor (fig.2), comprising - a radiation sensitive detector (13, 19) (fig.1 item 110) configured to detect impinging x-rays and create an output signal (para. [0028]); - a plurality of pixels on a readout substrate (12, 17), the plurality of pixels configured to receive said output signal from the detector, said readout substrate configured to output x-ray image data in the form of analog or digital pixel values (para. [0036], [0040]); - a further substrate (11) connected to said readout substrate (12, 17) comprising electronics (31) configured to create a wireless link and to transmit said x-ray image data to a receiving device (para. [0048]-[0049]), and a rechargeable battery (30) configured to provide power to said wireless intraoral x-ray imaging sensor (para. [0080], [0084]). Chun et al. do not specifically disclose: said rechargeable (30) battery comprises edges that have a minimum distance (33) of 2mm from the edges of said further substrate (11). 
In a similar field of endeavor, Pascal et al. disclose: a hump disposed on the back of an intraoral sensor four housing a battery (para. [0036]) motivated by the benefits for in-mouth comfort (Pascal et al. para. [0037]).
In light of the benefits for in-mouth comfort as taught by Pascal et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hump of Pascal et al. to house the battery of Chun et al.
Pascal et al. are silent about: the rechargeable (30) battery comprises edges that have a minimum distance (33) of 2mm from the edges of said further substrate (11). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a rechargeable battery comprises edges that have a minimum distance of 2mm from the edges of said further substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).  
Regarding claim 5, Chun et al. disclose: said further substrate (11) comprises a printed antenna (310) (para. [0098] teaches a wireless communication circuit, a wireless communication circuit will require an antenna).
Regarding claim 6, Chun et al. disclose: said wireless electronics (31) comprise a microcontroller unit which includes control electronics (abstract).
Regarding claim 14, Chun et al. disclose: said rechargeable battery (30) is configured to be recharged wirelessly (para. [0084]).
Regarding claim 18, Chun et al. disclose: said readout substrate is disposed directly onto a first face of the further substrate (para. [0048]) and said rechargeable battery (fig.3 item 170) is disposed directly onto a second face opposite to the first face of said further substrate.
Regarding claim 19, Chun et al. disclose: the readout substrate is a Complementary Metal Oxide Semiconductor ("CMOS") (para. [0036]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (EP 3228251 A2; pub. Nov. 10, 2017) in view of Pascal et al. (US 2018/0064406 A1; pub. Mar. 8, 2018) and further in view of Glazer (US 2005/0220272 A1; pub. Oct. 6, 2005).
Regarding claim 2, the combined reference are silent about: said rechargeable battery (30) has a cylindrical shape.
In a similar field of endeavor, Glazer discloses: said rechargeable battery (30) has a cylindrical shape (fig.7 item 34) motivated by the benefits for a compact sensor that fit a patient’s mouth (Glazer para. [0025]).
In light of the benefits for a compact sensor that fit a patient’s mouth as taught by Glazer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined sensor of Chun et al. and Pascal et al. with the teachings of Glazer.

Claims 3-4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (EP 3228251 A2; pub. Nov. 10, 2017) in view of Pascal et al. (US 2018/0064406 A1; pub. Mar. 8, 2018) and further in view of Kim et al. (US 2017/0086760 A1; pub. Mar. 30, 2017).
Regarding claim 3, the combined reference are silent about: said rechargeable battery (30) is configured to be recharged via contacts (22) provided on the surface of said further substrate (11), said contacts (22) having a height profile of less than or equal to 10mm.
In a similar field of endeavor, Kim et al. disclose: said rechargeable battery (30) is configured to be recharged via contacts (22) (fig.2 item 150, para. [0047]) provided on the surface of said further substrate (11) motivated by the benefits for a compact sensor that easily positioned in the oral cavity (Kim et al. para. [0011]).
In light of the benefits for a compact sensor that easily positioned in the oral cavity as taught by Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined sensor of Chun et al. and Pascal et al. with the teachings of Kim et al.
Kim et al. are silent about: contacts (22) having a height profile of less than or equal to 10mm. However, It would have been an obvious matter of choice to have contacts (22) having a height profile of less than or equal to 10mm, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose
Regarding claim 4, Kim et al. disclose: contacts (22) (fig.2 item 150, para. [0047]) do not extend beyond the surface of the encapsulation back cover (10) motivated by the benefits for a compact sensor that easily positioned in the oral cavity (Kim et al. para. [0011]).
Regarding claim 7, the combined reference are silent about: said further substrate (11) comprises external Lo the microcontroller unit (31) memory cells (32) configured to store at least part of the image data.
In a similar field of endeavor, Kim et al. disclose: said further substrate (11) comprises external Lo the microcontroller unit (31) memory cells (32) configured to store at least part of the image data (para. [0017]) motivated by the benefits for a compact sensor that easily positioned in the oral cavity (Kim et al. para. [0011]).
In light of the benefits for a compact sensor that easily positioned in the oral cavity as taught by Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined sensor of Chun et al. and Pascal et al. with the teachings of Kim et al.

Claims 8, 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (EP 3228251 A2; pub. Nov. 10, 2017) in view of Pascal et al. (US 2018/0064406 A1; pub. Mar. 8, 2018) and further in view of Boyden et al. (US 2012/0157829 A1; pub. Jun. 7, 2012).
Regarding claim 8, the combined reference are silent about: said readout substrate (12, 17) or further substrate (11) includes logic configured to execute bit truncation or data compression.
In a similar field of endeavor, Boyden et al. disclose: said readout substrate (12, 17) or further substrate (11) includes logic configured to execute bit truncation or data compression (para. [0595]) motivated by the benefits for reduction of data size (Boyden et al. para. [0595]).
In light of the benefits for reduction of data size as taught by Boyden et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined sensor of Chun et al. and Pascal et al. with the teachings of Boyden et al.
Regarding claim 9, the combined reference are silent about: said microcontroller unit (31) is configured to execute an algorithm for bit truncation or data compression.
In a similar field of endeavor, Boyden et al. disclose: said microcontroller unit (31) is configured to execute an algorithm for bit truncation or data compression (para. [0595]) motivated by the benefits for reduction of data size (Boyden et al. para. [0595]).
In light of the benefits for reduction of data size as taught by Boyden et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined sensor of Chun et al. and Pascal et al. with the teachings of Boyden et al.
Regarding claim 10, discloses: said data compression comprises lossless data compression (para. [0595]) motivated by the benefits for reduction of data size (Boyden et al. para. [0595]).
Regarding claim 11, discloses: said data compression comprises lossy data compression (para. [0595]) motivated by the benefits for reduction of data size (Boyden et al. para. [0595]).
Regarding claim 13, Chun et al. and Pascal et al. disclose: 
a) providing the wireless intraoral x-ray imaging sensor of claim 1,
b) detecting x-rays impinging on the detector and creating an output signal; receiving said output signal from the detector, and outputting x-ray image data from the readout substrate in the form of analog or digital pixel values;
c) transmitting said image data from the wireless link to the receiving device; said method characterized in that it further includes at least two of the steps from (rejected on the same basis as claim 1). The combined references are silent about:
- bit truncation of the acquired intraoral x-ray image data prior to wireless x-ray image data transmission
- compression of the intraoral x-ray image data prior to wireless x-ray image data transmission
 - storing at least part of the acquired x-ray image data in a memory (32, 52) provided on said further substrate (11) prior to wireless said x-ray image data transmission, and

In a similar field of endeavor, Boyden et al. disclose: - bit truncation of the acquired intraoral x-ray image data prior to wireless x-ray image data transmission
- compression of the intraoral x-ray image data prior to wireless x-ray image data transmission (para. [0595])
 - storing at least part of the acquired x-ray image data in a memory (32, 52) provided on said further substrate (11) prior to wireless said x-ray image data transmission, and
- storing at least part of the acquired x-ray image data in a memory (32, 52) provided on said further substrate (11) after wireless said x-ray image data transmission (para. [0595]) motivated by the benefits for reduction of data size (Boyden et al. para. [0595]).
In light of the benefits for reduction of data size as taught by Boyden et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Chun et al. and Pascal et al. with the teachings of Boyden et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (EP 3228251 A2; pub. Nov. 10, 2017) in view of Pascal et al. (US 2018/0064406 A1; pub. Mar. 8, 2018) and further in view of Schick et al. (US 2006/0193436 A1; pub. Aug. 31, 2006).
Regarding claim 12, the combined reference are silent about: said readout substrate (12, 17) include event trigger cells (517) and digital logic (518) which are configured to provide a signal to activate the MCU wakeup block (59) and wake up the MCU (31, 56) from a sleep state upon detection of the beginning of an exposure.
In a similar field of endeavor, Schick et al. disclose: said readout substrate (12, 17) include event trigger cells (517) and digital logic (518) which are configured to provide a signal to activate the MCU wakeup block (59) and wake up the MCU (31, 56) from a sleep state upon detection of the beginning of (para. [0045]-[0046]) motivated by the benefits for power management (Schick et al. para. [0046]).
In light of the benefits for power management as taught by Schick et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined sensor of Chun et al. and Pascal et al. with the teachings of Schick et al.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (EP 3228251 A2; pub. Nov. 10, 2017) in view of Pascal et al. (US 2018/0064406 A1; pub. Mar. 8, 2018) and further in view of Brawn et al. (US 2017/0080249 A1; pub. Mar. 23, 2017).
Regarding claim 15, the combined reference are silent about: said wirelessly rechargeable battery (30) is configured to be recharged utilizing a coil (300) disposed on top of the battery (30).
In a similar field of endeavor, Brawn et al. disclose: wirelessly rechargeable battery (30) is configured to be recharged utilizing a coil (300) (para. [0378]) motivated by the benefits for fast charging.
In light of the benefits for fast charging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined sensor of Chun et al. and Pascal et al. with the teachings of Brawn et al.
Brawn et al. are silent about: a coil (300) disposed on top of the battery (30). One of ordinary skill in the art would have disposed the coil on top of the battery in order to prevent electromagnetic interference.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (EP 3228251 A2; pub. Nov. 10, 2017) in view of Pascal et al. (US 2018/0064406 A1; pub. Mar. 8, 2018) in view of Boyden et al. (US 2012/0157829 A1; pub. Jun. 7, 2012) and further in view of Elazar et al. (US 9,585,549 B1; pub. Mar. 7, 2017).
Regarding claim 16, the combined reference are silent about: executing logic or an algorithm to send the image in parts via the wireless link to a base station, tablet, or mobile phone providing a fast image preview on a display media in three (3) seconds or less from the end of an exposure.
In a similar field of endeavor, Elazar et al. disclose: executing logic or an algorithm to send the image in parts via the wireless link to a base station, tablet (fig.20 item 806), or mobile phone providing a fast image preview on a display media in three (3) seconds or less from the end of an exposure (col. 17, 47-58; fig.20 item 806 is a tablet used to display images as intraoral device 100 takes x-ray images (col. 30 L19-29)) motivated by the benefits for efficient imaging (Elazar et al. col. 3 L62-67).
In light of the benefits for efficient imaging as taught by Elazar et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Chun et al., Pascal et al. and Boyden et al. with the teachings of Elazar et al.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (EP 3228251 A2; pub. Nov. 10, 2017) in view of Pascal et al. (US 2018/0064406 A1; pub. Mar. 8, 2018) in view of Boyden et al. (US 2012/0157829 A1; pub. Jun. 7, 2012) in view of Elazar et al. (US 9,585,549 B1; pub. Mar. 7, 2017) and further in view Shah et al. (US 10,699,163 B1; Jun. 30, 2020).
Regarding claim 17, the combined reference are silent about: the sending the image in parts comprises sending regularly every third or every fourth row or column of the image, until all rows or columns have been sent.
In a similar field of endeavor, Shah et al. disclose: the sending the image in parts comprises sending regularly every third or every fourth row or column of the image, until all rows or columns have been sent (col.8 L27-57, col.18 L47-64) motivated by the benefits for dental examination (Shah et al. col.9 L29-31).
In light of the benefits for dental examination as taught by Shah et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Chun et al., Pascal et al. Boyden et al. and Elazar et al. with the teachings of Shah et al.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (EP 3228251 A2; pub. Nov. 10, 2017) in view of Schick et al. (US 2006/0193436 A1; pub. Aug. 31, 2006).
Regarding claim 21, Chun et al. disclose: A wireless intraoral x-ray imaging sensor, comprising
- a radiation sensitive detector (13, 19) configured to detect impinging x-rays and create an output signal;
- a plurality of pixels on a readout substrate, (12, 17) the plurality of pixels configured to receive said output signal from the detector, said readout substrate configured to output x- ray image data in the form of analog or digital pixel values;
- a further substrate (11) connected to said readout substrate (12, 17) comprising electronics (31) configured to create a wireless link and to transmit said x-ray image data to a receiving device (see rejection of claim 20). Chun et al. do not specifically disclose: said wireless intraoral x-ray imaging sensor is configured to include a shutdown operation mode during which power  block and radio block are active and running a low power duty cycle.
In a similar field of endeavor, Schick et al. disclose: said wireless intraoral x-ray imaging sensor is configured to include a shutdown operation mode during which power  block and radio block are active and running a low power duty cycle (para. [0045]-[0046]) motivated by the benefits for power management (Schick et al. para. [0046]).
In light of the benefits for power management as taught by Schick et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Chun et al. with the teachings of Schick et al.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (EP 3228251 A2; pub. Nov. 10, 2017).
Regarding claim 20, Chun et al. disclose: a wireless intraoral x-ray imaging sensor (fig.3 item 110), comprising
 - a radiation sensitive detector (13, 19) configured to detect impinging x-rays and create an output signal (para. [0028]);
- a plurality of pixels on a readout substrate, (12, 17) the plurality of pixels configured to receive said output signal from the detector, said readout substrate configured to output x- ray image data in the form of analog or digital pixel values (para. [0036]);
(para. [0048]) the driving circuit module 130 may be formed in a plate type using PCB and may be disposed behind the sensor panel 110; the driving circuit module 130 is electrically connected to a side of the sensor panel 110) 
wherein said further substrate (11) is configured to execute logic or an algorithm, wherein the logic or algorithm is configured to at least one of a) bit truncate the image, b) compress the image, and c) send the image in parts via the wireless link to an external console (para. [0048]). Chun et al. do not specifically disclose: c) send the image in parts via the wireless link to a base station, tablet, or mobile phone allowing for fast image preview on a display media. However, one of ordinary skill would have wirelessly to a base station for viewing and further examination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884